Exhibit 10.7

FORM OF RESTRICTED STOCK AGREEMENT

Under the Emisphere Technologies, Inc. 2007 Stock Award and Incentive Plan

     THIS AGREEMENT, made as of the ____ day of _______, 200[ ] (the “Grant
Date”), by and between Emisphere Technologies, Inc., a Delaware corporation (the
“Company”), and ____________ (the “Participant”).

     WHEREAS, the Board of Directors of the Company (the “Board”) adopted the
Emisphere Technologies, Inc. 2007 Stock Award and Incentive Plan (the “Plan”);

     WHEREAS, the Company wishes to grant to the Participant shares of its
common stock, par value $.01 per share (“Common Stock” or the “Shares”) in the
amount set forth below; and

     WHEREAS, such Shares are to be subject to certain restrictions.

     NOW, THEREFORE, the Company and the Participant agree as follows:

1. Grant of Shares. Subject to the restrictions, terms and conditions of the
Plan and this Agreement, the Company hereby awards to the Participant _______
shares of Common Stock. Pursuant to Sections 2 and 3 hereof, the Shares are
subject to certain restrictions, which restrictions relate to the passage of
time as a director of the Company. While such restrictions are in effect, the
Shares subject to such restrictions shall be referred to herein as “Restricted
Stock.” Unless otherwise indicated, any capitalized term used but not defined
herein shall have the meaning ascribed to such term in the Plan.

2. Restrictions on Transfer. The Participant shall not sell, transfer, pledge,
hypothecate, assign or otherwise dispose of the Shares of Restricted Stock,
except as set forth in the Plan or this Agreement. Any attempted sale, transfer,
pledge, hypothecation, assignment, exchange or other disposition of the Shares
of Restricted Stock in violation of the Plan or this Agreement shall be void and
of no effect and the Company shall have the right to disregard the same on its
books and records and to issue “stop transfer” instructions to its transfer
agent.

3. Restricted Stock.

     3.1 Retention of Certificates. Promptly after the Grant Date, the Company
shall issue stock certificates representing the Restricted Stock, unless it
elects to recognize such ownership through book entry or another similar method
pursuant to Section 8 herein. The stock certificates shall be registered in the
Participant’s name and shall bear any legend required under the Plan. Such stock
certificates shall be held in custody by the Company (or its designated agent)
until the restrictions thereon shall have lapsed. Upon the Company’s request,
the Participant shall deliver to the Company a duly signed stock power, endorsed
in blank, relating to the Restricted Stock. In the event the Participant
receives a stock dividend on the Restricted Stock or the Shares of Restricted
Stock are split or the Participant receives any other shares, securities, moneys
or property representing a dividend on the Restricted Stock (other than regular
cash dividends on and after the Grant Date) or representing a distribution or
return of capital upon or in respect of the Restricted Stock or any part
thereof, or resulting from a split-up, reclassification or other like changes of
the Restricted Stock, or otherwise received in exchange therefor, and any
warrants, rights or options issued to the Participant in respect of the
Restricted Stock (collectively “RS Property”), the Participant will also
immediately deposit with and deliver to the Company any such RS Property,
including any certificates representing shares duly endorsed in blank or
accompanied by stock powers duly endorsed in blank, and such RS Property shall
be subject to the same restrictions, including that of this Section 3.1, as the
Restricted Stock with regard to which they are issued and shall herein be
encompassed within the term “Restricted Stock.”  

--------------------------------------------------------------------------------

     3.2 Rights with Regard to Restricted Stock. The Participant will have the
right to vote the Restricted Stock, to receive and retain all regular cash
dividends payable to holders of Shares of record on and after the Grant Date
(although such dividends shall be treated, to the extent required by applicable
law, as additional compensation for tax purposes if paid on Restricted Stock),
and to exercise all other rights, powers and privileges of a holder of Common
Stock with respect to the Restricted Stock set forth in the Plan, with the
exceptions that: (i) the Participant will not be entitled to delivery of the
stock certificate or certificates representing the Restricted Stock until the
Restriction Period (as defined below) shall have expired; (ii) the Company (or
its designated agent) will retain custody of the stock certificate or
certificates representing the Restricted Stock and the other RS Property during
the Restriction Period; (iii) no RS Property shall bear interest or be
segregated in separate accounts during the Restriction Period; and (iv) the
Participant may not sell, transfer, pledge, hypothecate, assign, exchange or
otherwise dispose of the Restricted Stock during the Restriction Period. For
purposes of this Agreement, the “Restriction Period” for the Restricted Stock
granted hereunder shall be the period commencing on the Grant Date and ending at
the close of business on the date the Restricted Stock becomes vested.

     3.3 Vesting.

          (a) The Restricted Stock shall become vested and cease to be
Restricted Stock (but shall remain subject to Section 5 hereof) on the six (6)
month anniversary of the Grant Date [INSERT VESTING SCHEDULE], provided that the
Participant continuously serves as a Director of the Company or any of its
Affiliates from the Grant Date through such vesting date.

     Notwithstanding the foregoing, the Restricted Stock shall become vested,
and cease to be Restricted Stock (but shall remain subject to Section 5 hereof)
upon the occurrence of a Change in Control of the Company.

          (b) Change in Control. For the purpose of this Agreement, a "Change in
Control" shall mean:

     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the then
outstanding shares of Common Stock of the Company (the “Outstanding Company
Common Stock”); provided, however, that any acquisition by the Company or its
subsidiaries, or any employee benefit plan (or related trust) of the Company or
its subsidiaries of 50% or more of Outstanding Company Common Stock shall not
constitute a Change in Control; and provided, further, that any acquisition by a
corporation with respect to which, following such acquisition, more than 50% of
the then outstanding shares of Common Stock of such corporation, is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Company Common Stock immediately prior to such acquisition in substantially the
same proportion as their ownership, immediately prior to such acquisition, of
the Outstanding Company Common Stock, shall not constitute a Change in Control;
or

     (ii) Approval by the stockholders of the Company of (i) a reorganization,
merger or consolidation, in each case, with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than 50%
of the then outstanding shares of common stock of the corporation resulting from
such a reorganization, merger or consolidation, (ii) a complete liquidation or
dissolution of the Company or (iii) the sale or other disposition of all or
substantially all of the assets of the Company, excluding a sale or other
disposition of assets to a subsidiary of the Company.

     Anything in this Agreement to the contrary notwithstanding, if an event
that would, but for this paragraph, constitute a Change in Control results from
or arises out of a purchase or other acquisition of the Company, directly or
indirectly, by a corporation or other entity in which the Participant has a
greater than ten percent (10%) direct or indirect equity interest, such event
shall not constitute a Change in Control.

          (c) When any Shares of Restricted Stock become vested, the Company
shall promptly issue and deliver to the Participant a new stock certificate
registered in the name of the Participant for such Shares without the legend set
forth in Section 4.1 hereof and deliver to the Participant any related other RS
Property. The Participant shall be permitted to transfer Shares of Restricted
Stock following the expiration of the Restriction Period, to the extent
permitted by applicable law.

--------------------------------------------------------------------------------

     3.4 Forfeiture. The Participant shall forfeit to the Company, without
compensation, any and all unvested Shares of Restricted Stock and RS Property
upon the Participant’s death, disability or any other cessation of service as a
director of the Company for any reason.

     3.5 Section 83(b).

          (a) The Participant acknowledges that he or she may elect (as required
by Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”))
within 30 days after the issuance of the Restricted Stock, to include in gross
income for federal income tax purposes in the year of issuance the fair market
value of such Shares of Restricted Stock. The Participant acknowledges that it
is his or her sole responsibility, and not the Company’s, to file timely and
properly the election under Section 83(b) of the Code and any corresponding
provisions of state tax laws if he or she elects to utilize such election. The
Participant acknowledges that he has been advised to consult with his or her
personal tax advisor with respect to filing an election under Section 83(b) of
the Code and other tax consequences hereunder.

          (b) If the Participant elects, in accordance with Section 83(b) of the
Code, to recognize ordinary income in the year of acquisition of the Shares, the
Company may require that the Participant, at the time of such election, make an
additional payment for withholding tax purposes (or enter into an alternative
arrangement to assure such payment) based on the difference, if any, between the
purchase price for such Shares and the Fair Market Value of such Shares as of
the day immediately preceding the date of the purchase of such Shares by the
Participant.

     3.6 Delivery Delay. The delivery of any certificate representing the
Restricted Stock or other RS Property may be postponed by the Company for such
period as may be required for it to comply with any applicable federal or state
securities law or any national securities exchange listing requirements and the
Company is not obligated to issue or deliver any securities if, in the opinion
of counsel for the Company, the issuance of such Shares shall constitute a
violation by the Participant or the Company of any provisions of any law or of
any regulations of any governmental authority or any national securities
exchange; provided, however, that the Company shall use its reasonable best
efforts to comply with any applicable federal or state securities law or
national listing requirements to the extent that such compliance is a necessary
prerequisite to the delivery of the certificates.

4 Legend. All certificates representing the Restricted Stock shall have endorsed
thereon the following legends:

     4.1 “THE ANTICIPATION, ALIENATION, ATTACHMENT, SALE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE OR CHARGE OF THE SHARES OF STOCK REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING A VESTING SCHEDULE AND FORFEITURE
PROVISION AND RESTRICTIONS AGAINST TRANSFER) THE EMISPHERE TECHNOLOGIES, INC.
(THE “COMPANY”) STOCK AWARD AND INCENTIVE PLAN, AND AN AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER AND THE COMPANY DATED AS OF THE ____ DAY OF
_________, ____. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE AT THE PRINCIPAL
OFFICE OF THE COMPANY.”

     4.2 Any legend required to be placed thereon by applicable blue sky laws of
any state.

     Notwithstanding the foregoing, in no event shall the Company be obligated
to issue a certificate representing the Restricted Stock prior to the date the
Restricted Stock becomes vested.

5 Securities Representations. The Shares are being issued to the Participant and
this Agreement is being made by the Company in reliance upon the following
express representations and warranties of the Participant.

     The Participant acknowledges, represents and warrants that:

     5.1 he or she is acquiring the Shares for his or her own account for
investment only, and not with a view to, or for sale in connection with, any
distribution of the Shares in violation of the Securities Act of 1933 (the
“Securities Act”), or any rule or regulation under the Securities Act;

--------------------------------------------------------------------------------

     5.2 he or she has been advised that he or she may be an “affiliate” within
the meaning of Rule 144 under the Securities Act and in this connection the
Company is relying in part on his or her representations set forth in this
section;

     5.3 if he or she is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Shares must be held for the period of time required by
applicable law unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such Shares and the Company is under no
obligation to register the Shares (or to file a “re-offer prospectus”); and

     5.4 if he or she is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, he or she understands that the exemption from registration
under Rule 144 will not be available unless (i) a public trading market then
exists for the Common Stock of the Company, (ii) adequate information concerning
the Company is then available to the public, and (iii) other terms and
conditions of Rule 144 or any exemption therefrom are complied with; and that
any sale of the Shares may be made only in limited amounts in accordance with
such terms and conditions.

6 No Right To Continue As A Director. The issuance of the Shares hereunder does
not constitute an agreement by the Company to continue to have the Participant
serve as a director of the Company or be nominated for reelection by the
Company’s stockholders during the entire, or any portion of, the term of this
Agreement, including but not limited to any period during which the Restricted
Stock is outstanding.

7 Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. In connection
with actions permitted under the terms of this Agreement, the Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Stock, Shares and property provided for herein, and the Participant
hereby ratifies and confirms all that the Company, as said attorney-in-fact,
shall do in good faith by virtue hereof. Nevertheless, the Participant shall, if
so requested by the Company, execute and deliver to the Company all such
instruments as may, in the judgment of the Company, be advisable for such
purpose.

8 Uncertificated Shares. Notwithstanding anything else herein, the Committee
may, in its sole and absolute discretion and in accordance with Section 158 of
the Delaware General Corporation Law, subject to the terms of the Plan, issue
the Shares in the form of uncertificated shares. Such uncertificated Shares of
Restricted Stock shall be credited to a book entry account maintained by the
Company (or its designee) on behalf of the Participant. If thereafter
certificates are issued with respect to the uncertificated Shares of Restricted
Stock, such issuance and delivery of certificates shall be in accordance with
the applicable terms of this Agreement.

9 Miscellaneous.

     9.1 Participant acknowledges and agrees that the Company has the right to
deduct from payment of any kind otherwise due to Participant federal or state
taxes of any kind required to be withheld with respect to the award of Shares or
RS Property hereunder.

     9.2 This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, legal representatives, successors and
assigns.

     9.3 No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.

     9.4 This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.

     9.5 The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

--------------------------------------------------------------------------------

     9.6 The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.

     9.7 The Company shall pay all fees and expenses necessarily incurred by the
Company in connection with this Agreement and will from time to time use its
reasonable efforts to comply with all laws and regulations which, in the opinion
of counsel to the Company, are applicable thereto.

     9.8 All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to the _____________ of the Company.

     9.9 This Agreement and the award hereunder are subject to all of the
restrictions, terms and provisions of the Plan which are incorporated herein by
reference. In the event of an inconsistency between any provision of the Plan
and this Agreement, the terms of the Plan shall control. The capitalized terms
in this Agreement that are not otherwise defined shall have the same meaning as
set forth in the Plan.

     9.10 By executing this Agreement the Participant hereby acknowledges
receipt of a copy of the Plan, the Agreement and the prospectus, hereby
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Shares of Restricted Stock subject to all the provisions of
the Plan and this Agreement.

     9.11 This Agreement shall be governed and construed in accordance with the
laws of the State of Delaware (regardless of the law that might otherwise govern
under applicable Delaware principles of conflict of laws).

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.

EMISPHERE TECHNOLOGIES, INC.      By     Title:                 


--------------------------------------------------------------------------------